DETAILED ACTION
Specification
The disclosure is objected to because of the following clerical errors [0024], [0044}, and [0048], which could be change to (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0024] 	During operation of a weld test plug, a seal is inserted into the vessel and then selectively radially expanded outward at a suitable location in order to achieve a seal. In order to insert the seal into position, the seal must be in a neutral or contracted mode with a diameter that is smaller than or equal to the minimum inner diameter of the pipe at all points along the test section through which the seal is passed. Moreover, a mechanism must be provided to radially expand seal against the pipe wall. A weld test plug may use a deformable material, such as plastic to form a seal along the inner periphery of the pipe. The deformation of the material may be achieved  by compressing the axial ends of the seal together in order to radially expand the seal against the pipe wall. In order to remove the seal from the vessel, the seal must be returned to a contracted state with a diameter that is smaller than or equal to the minimum inner diameter at all points along the test section through which the seal is passed.--

--[0044] 	Referring to Figs. 4 and 4C, once the actuator rod 12 is inserted within the open end 60 of the vessel 54, the open end 60 may be sealed. The open end 60 may be sealed, for example by sealing flanges 11 and 56 together by securing and tightening bolts 57 through aligned holes 20 and 58 in flanges 11 and 56, respectively. Flanges 11 and 56 thus 13 abut one another along sealing plane 13, for example by direct contact or indirectly through an intermediate component such as a [[a]] gasket 62 positioned between the flanges 11 and 56. The gasket 62 may be a suitable sealing member such as an [[o-ring]] O-ring or a spiral wound gasket, and may be located in a corresponding slot (not shown) on one or both flanges.

--[0048] 	Once the pressurization and hold stage are complete, the system is depressurized and seal 30 released. To release the seal 30 a suitable method may be carried out such as reversing the steps carried out to actuate the seal 30. Referring to Figs. 5, and 5A-C, the locking nut 16” may be released from contact with collar 14, and the turning nut 16’ rotated to retract the rod 12 back into the system. [[with]] With the compressive force on the seal 30 and stop 34 releasing, the O-rings 36 and 38 compress the stop 34 down the wedge 32E and back into the contracted state, while the wedge 32D retreats and exits end 30B of seal 30 to permit the seal 30 to contract back to its original contracted shape pre-actuation. Ports 22 or other outlets may be used to clear test fluid from the system if any such remains. Referring to Figs. 4, and 4A-C, bolts 57 are removed and flanges 11 and 56 are separated, withdrawing the rod 12 and associated parts from within the vessel 54. The flange 56 may then be connected back into the fluid system or vessel 54 for further testing or use.--

Appropriate correction is required.

	Claim Objections
Claims 1 and 23 are objected to because of the following apparent editorial errors.  Going forward with examination, the claims are interpreted to be:
--1. 	A weld test plug comprising: 
a flange; 
an actuator rod mounted to the flange, the actuator rod having: 
a part expander; an annular seal; and 
an axial stop; 
in which the actuator rod is connected to, during use, cause 
the part expander to actuate[[:]];
the axial stop to move in a radially outward direction relative to the actuator rod; and 
the annular seal to radially expand and abut the axial stop.--
--23. 	The method of claim 22 further comprising:
inserting the actuator rod into an open end of a vessel;
sealing the open end of the vessel around the actuator rod; and
operating the actuator rod to actuate:
the axial seal stop to move in a radially outward direction relative to the actuator rod; and 
the new annular seal to radially expand to abut the axial seal stop and seal against an inner circumferential surface of the vessel.--

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 16-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padden (US 2010/0083738 A1).
Padden teaches:
1. 	A weld test plug comprising (See fig. 8, reproduced below): 
a flange (102); 
an actuator rod (100) mounted to the flange (102), the actuator rod (100) having: 
a part expander (110); 
an annular seal (94); and 
an axial stop (112); 
in which the actuator rod (100) is connected to, during use, cause 
the part expander (110) to actuate (and the tapered part expander 110 moves toward the flange 102 to inside of the axial stop 112);
the axial stop (112) to move in a radially outward direction relative to the actuator rod 100 (as the tapered part expander 110 moves further inside the axial stop 112, thereby expanding the part expander 110 radially outward relative to the actuator rod 100.  Also, as apparent from fig. 8, during use an operator may tightens a fastener 116 to get a desired sealing result, which thereby may cause the tapered part expander 110 to move past a thin circumferential edge of the axial stop 112); and 
the annular seal (94) to radially expand and abut the axial stop 112 (as the operator tightens the fastener 116, the actuator rod 100 retracts a rear compression washer 106, thereby causing the annual seal 94 to be compressed and expand between the rear compression washer 106, the part expander 110 and the axial stop 112.  See Padden paragraphs [0034]-[0036].  Evidently, the annual seal 96 and the axial stop 112 may abut each other when the part expander 110 has moved past the thin circumferential edge of the axial stop 112).


    PNG
    media_image1.png
    404
    713
    media_image1.png
    Greyscale


5. 	The weld test plug of claim 1 in which the part expander (110) has a second axial portion that is structured to slide relative to and within the axial stop (112) to move the axial stop (112) in the radially outward direction (as discusses above in claim 1 and as evident from fig. 8).

6. 	The weld test plug of claim 5 in which the second axial portion is tapered with decreasing radius in a direction toward the axial stop 112 (as discussed above in claim 1, and as seen in fig. 8).

9. 	The weld test plug of claim 1 in which the axial stop (112) is structured to radially expand during actuation (as discussed above in claim 1 and as evident from fig. 8).

16. 	The weld test plug of claim 1 in which: 
the flange (102) defines a seal plane with a first side and a second side (as shown in fig. 8 above); 
an operator end of the actuator rod is on the first side;
the part expander (110), the annular seal (94), the axial stop (112), and a testing end of the actuator rod (100) are on the second side; and
the actuator rod (100) is threaded to the flange (102) or to a part located on the first side in order to permit rotation of the actuator rod (100) to adjust an axial length of the actuator rod (100) on the second side (as discussed above in claim 1; Padden paragraphs [0034]-[0036]).

17 (Essentially equivalent to claim 1).
A weld test plug that necessitates a method comprising:
inserting an actuator rod (100) into an open end of a vessel (e.g., a pipe 92), the actuator rod (100) carrying an annular seal (94), and an axial stop (112);
sealing the open end of the vessel (92) around the actuator rod 100 (with a flange 102);
operating the actuator rod 100 (by tightening a fastener 116) to actuate:
the axial stop (112) to move in a radially outward direction relative to the actuator rod (100); and 
the annular seal (94) to radially expand to abut the axial stop (112) and seal against an inner circumferential surface of the vessel 92 (See discussion above in claim 1; Fig. 8; Patten paragraphs [0034]-[0036]).

21. 	The method of claim 17 further comprising:
removing the annular seal (94) from the actuator rod 100 (after removing a threaded fastener 118 and a washer 106 shown in fig. 8); and
installing a new annular seal (94) on the actuator rod 100 (before reinstalling the washer 106 and the threaded fastener 118.  All of those steps can and may be performed by hand).

22 (Essentially equivalent to claims 17 and  21).
A weld test plug that necessitates a method of repairing a weld test plug, the weld test plug having an actuator rod (100) that carries an annular seal (94), an axial seal stop (112), and a seal-and-stop expander (110), the method comprising:
removing the annular seal (94) from the actuator rod 100 (after removing a threaded fastener 118 and a washer 106 shown in fig. 8); and
installing a new annular seal (94) on the actuator rod 100 (before reinstalling the washer 106 and the threaded fastener 118.  All of those steps can and may be performed by hand).

23 (Essentially equivalent to claims 17 and 21).
The method of claim 22 further comprising:
inserting the actuator rod (100) into an open end of a vessel (e.g., a pipe 92);
sealing the open end of the vessel (92) around the actuator rod 100 (with a flange 102); and
operating the actuator rod (100) to actuate:
the axial seal stop (112) to move in a radially outward direction relative to the actuator rod (100); and 
the new annular seal (94) to radially expand to abut the axial seal stop (112) and seal against an inner circumferential surface of the vessel 92 (See discussion above in claim 1).

Allowable Subject Matter
Claims 2-3, 8, 10-11, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “the part expander (32) has a first axial portion that is structured to slide relative to and within the annular seal (30) to radially expand the annular seal (30).
  (Claim 3 is dependent on claim 2.) 

With respect to claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “ the part expander (32) defines a stop flange (32F) that limits axial travel, relative to the part expander (32), of the axial stop (34) during actuation.”

With respect to claim 10, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “the axial stop (34) comprises collet fingers.”
  (Claim 11 is dependent on claim 10.) 

With respect to claim 13, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “the shaft (24) defines a gripping part (26) that grips the second end of the annular seal (30).”

With respect to claim 18, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “pressurizing fluid within a test zone (55) defined within the vessel (54) between the annular seal (30) and the open end of the vessel (54).
  (Claims 19 and 20 are dependent on claim 18.) 

Claims 24-28 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 24, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   
“…the annular seal (30) comprising:  a first axial end and a second axial end, the first axial end defining a hollow shaft mount for mounting to a hollow shaft (24) of the weld test plug (10) in use, the second end defining an axial stop abutting surface (32F) for abutting an axial stop (34) of the weld test plug (10) in use, the annular seal (30) defining a seal expander receiving bore between the first axial end and the second axial end for contacting a seal expander (32) of the weld test plug (10) in use…”
(Claims 25-28 are dependent on claim 24.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 6, 2022